SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 001-34813 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: The Oneida Savings Bank 401(k) Savings Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Oneida Financial Corp. 182 Main Street Oneida, New York 13421-1676 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. THE ONEIDA SAVINGS BANK 401(k) SAVINGS PLAN Date: June 27, 2011 By: /s/ Eric E. Stickels Name: Eric E. Stickels Title: Executive Vice President and Chief Financial Officer, The Oneida Savings Bank ONEIDA SAVINGS BANK 401(K) SAVINGS PLAN FINANCIAL STATEMENTS December 31, 2010 and 2009 ONEIDA SAVINGS BANK 401(K) SAVINGS PLAN FINANCIAL STATEMENTS December 31, 2010 and 2009 CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS 2 STATEMENT OF CHANGES IN NET ASSETS AVAILABLEFOR BENEFITS 3 NOTES TO FINANCIAL STATEMENTS 4 SUPPLEMENTAL SCHEDULES SCHEDULE H, LINE 4a - SCHEDULE OF DELINQUENT PARTICIPANT CONTRIBUTIONS 12 SCHEDULE H, LINE 4i - SCHEDULE OF ASSETS (HELD AT END OF YEAR) 13 * All other schedules are omitted since they are not applicable or are not required based on the disclosure requirements of the Employee Retirement Income Security Act of 1974 and applicable regulations issued by the Department of Labor. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Participants and Administrator of the Oneida Savings Bank 401(k) Savings Plan Oneida, New York We have audited the accompanying statements of net assets available for benefits of the Oneida Savings Bank 401(k) Savings Plan as of December 31, 2010 and 2009, and the related statement of changes in net assets available for benefits for the year ended December 31, 2010.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2010 and 2009, and the changes in net assets available for benefits for the year ended December 31, 2010 in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule H, Line 4a - Schedule of Delinquent Participant Contributions and Schedule H, Line 4i - Schedule of Assets (Held at End of Year) are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedules are the responsibility of the Plan’s management.The supplemental schedules have been subjected to the auditing procedures applied in the audit of the basic 2010 financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic 2010 financial statements taken as a whole. /s/ Crowe Horwath LLP Crowe Horwath LLP South Bend, Indiana June 24, 2011 1. Contents ONEIDA SAVINGS BANK 401(K) SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2010 and 2009 Assets Investments, at fair value (Note 3) Mutual funds $ $ Stable asset collective trust Oneida Financial Corp. common stock Money market fund Receivables Notes receivable from participants Dividends receivable - Employer’s contributions Participants’ contributions Total assets Liabilities Excess contributions - Net assets, reflecting all investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts Net Assets Available for Benefits $ $ See accompanying notes to financial statements. 2. Contents ONEIDA SAVINGS BANK 401(K) SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year Ended December 31, 2010 Additions to net assets attributed to: Investment income Interest and dividend income $ Net appreciation in fair value of investments (Note 3) Interest income on notes receivable from participants Contributions Participants’ contributions Participants’ rollovers Employer’s contributions Total additions Deductions to net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Net increase Net Assets Available for Benefits – Beginning of Year Net Assets Available for Benefits – End of Year $ See accompanying notes to financial statements. 3. Contents ONEIDA SAVINGS BANK 401(K) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2010 and 2009 NOTE 1 – DESCRIPTION OF THE PLAN The following brief description of the Oneida Savings Bank 401(k) Savings Plan (the “Plan”) is provided for general information purposes only.Participants should refer to the Plan Agreement for a more complete description of the Plan’s provisions. General The Plan is a defined contribution plan, which covers substantially all employees of Oneida Savings Bank (“the Sponsor” or "the Company") who have completed three months of service with respect to salary reduction contributions and one year of service with respect to participation in employer matching contributions.It is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Contributions Each year, participants may contribute a portion of pretax annual compensation through direct payroll withholding subject to maximum allowable contributions under the Internal Revenue Code of $16,500 for 2010.The Plan allows participants who have attained age 50 by the end of the Plan year to make catch-up contributions in accordance with Code Section 414(v).Participants are immediately vested in their contributions. The employer safe harbor matching formula is 100% of the first 4% of compensation deferred and 50% of the next 2% of compensation deferred. Participant Accounts Each participant’s account is credited with the participant’s contributions and an allocation of (a) the Company’s contributions and b) Plan earnings, and is charged with his or her withdrawals.Allocations are based on participant earnings or account balances, as defined.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account.Each participant directs the investment of his or her account to any of the investment options available under the Plan. Investment Options Upon enrollment in the Plan, participants have a choice of allocating their contributions and the Company matching contributions in 1% increments to mutual funds and a stable value fund or the Oneida Financial Corp. common stock fund. Investment elections and allocations can be changed at any time.During the year ended December 31, 2010, Oneida Financial Corporation converted from a two-tier mutual holding company format to a stock holding company structure.As a part of this conversion, participants were offered the right to purchase Oneida Financial Corp common stock at a fixed rate. As discussed in Note 6, a portion of these shares purchased were restricted from trading for a period of one year. Payment of Benefits Distributions resulting from retirement, death, or termination are made in the form of a lump sum payment representing the net value of the participant’s account at the valuation date.In lieu of a lump sum payment, the participant may elect to receive installment payments equal to the net value of the participant’s account.Upon termination of employment, if the account balance is less than $1,000, and the participant has not elected to receive the benefit pursuant to an optional form of benefit payment, the participant will receive a single lump sum amount equal to the value of his or her account.The Plan shall make automatic rollovers of vested account balances that are greater than $1,000 but are not more than $5,000.In the case of death, the surviving spouse may elect to defer payment up to the age of 70½.Hardship withdrawals are available of up to 100% of employee deferrals, rollovers, transfer contributions, and the vested interest of the matching contribution account, subject to Internal Revenue Service guidelines. 4. Contents ONEIDA SAVINGS BANK 401(K) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2010 and 2009 NOTE 1 – DESCRIPTION OF THE PLAN (Continued) Distributions, without penalty, may be made for all vested contributions upon attainment of age 59 ½. Retirement, Death and Disability A participant is entitled to a distribution of 100% of his or her account balance upon retirement, death, or disability. Notes Receivable from Participants The Plan provides that participants may borrow up to a maximum of 50% of the participant’s vested account balance not to exceed $50,000. The loans shall be repaid by the participant in such manner and in such time as the Plan’s trustee, in its sole discretion, may determine, but in no event over a period greater than five years unless the loan is a “home loan”, in which case the administrator may permit a longer repayment period.The loans bear a rate of interest commensurate with prevailing market rates. Forfeited Accounts At December 31, 2010 and 2009, forfeited nonvested accounts totaled $2,160 and $2,132 respectively.Forfeitures are used to offset administrative expenses of the Plan.During 2010, no forfeitures were used. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue contributions at any time and terminate the Plan subject to the provisions of ERISA. In the event of a termination of the Plan, the net assets of the Plan would be distributed to each participant based upon his or her account balances as of the distribution date. Administrative Costs Investment manager fees are paid by the Plan; all other administrative expenses of the Plan are paid by the Sponsor.The Plan Sponsor paid certain administrative expenses in 2010. NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying financial statements of the Plan have been prepared on the accrual basis of accounting based on U.S. generally accepted accounting principles. Valuation of Investments The Plan’s investments are reported at fair value.Purchases and sales of securities are accounted for as of the trade dates.Dividend income is recorded on the ex-dividend date and interest income is recorded as earned.Unrealized and realized gains and losses are combined in the Statement of Changes in Net Assets Available for Benefits and in the Notes to the Financial Statements. 5. Contents ONEIDA SAVINGS BANK 401(K) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2010 and 2009 NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued) Notes Receivable from Participants Notes receivable from participants are reported at their unpaid principal balance plus any accrued but unpaid interest, with no allowance for credit losses, as repayments of principal and interest are received through payroll deductions and the notes are collateralized by the participants’ account balances. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect certain reported amounts and disclosures.Actual results may differ from these estimates. Risks and Uncertainties The Plan provides for various investment options. Investment securities are exposed to various risks, such as interest rate, market, liquidity and credit risks.Due to the level of risk associated with certain investment securities and the sensitivity of certain fair value estimates to changes in valuation assumptions, it is at least reasonably possible that changes in the fair value of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits and the statement of changes in net assets available for benefits. Payment of Benefits Benefits are recorded when paid. Concentration of Credit Risk At December 31, 2010 and 2009, approximately 20% and 17%, respectively, of the Plan’s assets were invested in Oneida Financial Corp. common stock. Recent Accounting Pronouncements In September 2010, the FASB amended existing guidance with respect to the reporting of participant loans for defined contribution pension plans. The guidance requires that loans issued to participants be reported as notes receivable, segregated from plan investments, and be measured at their unpaid principal balances plus accrued but unpaid interest. This guidance is effective for reporting periods ending after December 15, 2010, and is to be applied retrospectively to all periods presented comparatively. Early application is permitted. The adoption of this guidance by the Plan resulted in a reclassification from Investments to Notes receivable from participants of $124,938 on the statement of net assets available for benefits as of December 31, 2009. Adoption had no effect of the Plan’s net assets available for benefits. 6. Contents ONEIDA SAVINGS BANK 401(K) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2010 and 2009 NOTE 3 – INVESTMENTS The fair value of individual investments that represent 5% or more of the net assets available for benefits as of December 31, 2010 are as follows: Collective trust: SEI Stable Asset, at fair value $ Adjustment from fair value to contract value SEI Stable Asset, at contract value Mutual funds: America Funds Growth Fnd R5 $ Manning & Napier Pro-Blend Moderate Term Manning & Napier Target 2020 K Manning & Napier Target 2030 K TCW Total Return Bond I Oneida Financial Corp. Common Stock The fair value of individual investments that represent 5% or more of the net assets available for benefits as of December 31, 2009 are as follows: Collective trust: SEI Stable Asset, at fair value $ Adjustment from fair value to contract value SEI Stable Asset, at contract value Mutual funds: American Funds FDMNTL Inv R5 $ American Funds Growth Fnd R5 Manning & Napier Target 2020 K Pioneer Cullen Value A TCW Total Return Bond I Oneida Financial Corp. Common Stock 7. Contents ONEIDA SAVINGS BANK 401(K) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2010 and 2009 NOTE 3 – INVESTMENTS (Continued) During 2010, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated/(depreciated) in fair value as follows: Sentinel Mid Cap Value I $ Vanguard Small Cap Growth Ind I Royce Value American Funds CAPWLD G & I R5 American Funds Europacific R5 Manning & Napier Target 2020 K Manning & Napier Target 2030 K Manning & Napier Target 2040 K American Funds Growth Fnd R5 American Funds FDMNTL Inv R5 Manning & Napier Target 2010 K ING Global Real Estate A Lazard Emerging Markets FD OPN SH Pioneer Cullen Value A Perkins Mid Cap Value A Blackrock US Opportunities A Investco VK Small Cap Value A TCW Total Return Bond I Manning & Napier Income K Harbor International Janus Overseas Manning & Napier Pro-Blend Moderate Term Templeton Global Bond Vanguard Short-Term US Treas Total net appreciation on mutual funds Oneida Financial Corp. Common Stock ) Net appreciation $ NOTE 4 – FAIR VALUE Fair value is the exchange price that would be received for an asset or paid to transfer a liability (exit price) in an orderly transaction between market participants on the measurement date in the principal or most advantageous market for the asset or liability.Fair value measurements are determined by maximizing the use of observable inputs and minimizing the use of unobservable inputs.The hierarchy places the highest priority on unadjusted quoted market prices in active markets for identical assets or liabilities (level 1 measurements) and gives the lowest priority to unobservable inputs (level 3 measurements).There are three levels of inputs that may be used to measure fair values: Level 1 – Quoted prices (unadjusted) for identical assets or liabilities in active markets that the entity has the ability to access as of the measurement date. Level2 – Significant other observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data. 8. Contents ONEIDA SAVINGS BANK 401(K) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2010 and 2009 NOTE 4 – FAIR VALUE (Continued) Level 3 – Significant unobservable inputs that reflect Plan management’s own assumptions about the assumptions that market participants would use in pricing an asset or liability. In some cases, a valuation technique used to measure fair value may include inputs from multiple levels of the fair value hierarchy.The lowest level of significant input determines the placement of the entire fair value measurement in the hierarchy. The following descriptions of the valuation methods and assumptions used by the Plan to estimate the fair values of investments apply to investments held directly by the Plan. Company common stock: The fair value of investments in Company common stock are determined by obtaining quoted prices on nationally recognized securities exchanges (level 1 inputs). Mutual funds:The fair value of mutual fund investments are determined by obtaining quoted prices on nationally recognized securities exchanges (level 1 inputs). Stable asset collective trust:The fair values of participation units in the stable asset collective trust are based upon the net asset values of such fund, after adjustments to reflect all fund investments at fair value, including direct and indirect interests in fully benefit-responsive contracts, as reported in the audited financial statements of the fund (level 2 inputs).The fund invests in conventional and synthetic investment contracts issued by life insurance companies, banks, and other financial institutions, with the objective of providing a high level of return that is consistent with also providing stability of investment return, preservation of capital and liquidity to pay plan benefits of its retirement plan investors.The fund provides for daily redemptions by the Plan at reported net asset value per share for participant directed withdrawals, with a twelve month advance notification requirement for withdrawals that do not meet the criteria of a participant directed withdrawal or do not appear to be in the best interest of SEI Trust Company. Money market accounts:Fair values are estimated to approximate deposit account balances, payable on demand, as no discounts for credit quality or liquidity were determined to be applicable (level 2 inputs). The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values.Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use ofdifferent methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. 9. Contents ONEIDA SAVINGS BANK 401(K) SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2010 and 2009 NOTE 4 – FAIR VALUE (Continued) Investments measured at fair value on a recurring basis are summarized below: Fair Value Measurements at December 31, 2010 Using Investments: Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Oneida Financial Corp. Common Stock $ $
